DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The language “6)” in Line 4 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language “in particular” in Line 2 is vague and indefinite as it does not set forth clear metes and bounds for the claim.  It is not clear whether the following limitations are being positively claimed.
Regarding claim 3, the language “preferably…smaller than 0.5mm” in Lines 3-4 is vague and indefinite as it does not set forth clear metes and bounds for the claim.  
Regarding claim 10, the language “of a second” is vague and indefinite and it is not clear what “a second” is.  It appears further language is missing from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US 2021/0229573).  Regarding claim 1, Fischer teaches an adjustment device for a vehicle seat comprising a first adjuster (5) and a second adjuster (11) adjustable in relation thereto, where on the first adjuster (5; see Figure 5) a toothed rack (31 – see teeth 33) with an interlocking is hinged (via G; see Figure 5), and on the second adjuster (11) a pinion (25) is pivoted, where the toothed rack (31) collaborates with a spring means (100; see paragraph [0037]) coupled to the second adjuster (see Figure 5), the spring means (100) biasing the toothed rack (31) in the direction of the pinion (25; see paragraph [0037]), the interlocking of the toothed rack engaging with the pinion in such a way that the toothed rack is adjusted when the pinion is rotated about a pinion axis (see paragraph [0038]), where by means of such adjustment of the toothed rack the adjusters can be moved in relation to one another (see paragraph [0036]), wherein a toothed rack blocking element (140) is affixed to the second adjuster (see Figure 5), and the toothed rack (31), when adjusted, runs between the toothed rack blocking element and the pinion (see Figure 5), wherein the spring means (100) extends as a separate component between the toothed rack blocking element (140) and a spring blocking element (150) spaced apart there from (see Figure 5), the spring means comprising a curvature (imparted by 130) oriented towards the toothed rack in a middle region located between the toothed rack blocking element and the spring blocking element, the curvature being in contact with the toothed rack at a pressure point while exerting a pressure force so as to bias the toothed rack in the direction of the pinion (see paragraph [0038]).  The examiner notes that the priority date of the reference dates to 1/23/20 via DE102020101545 and 4/28/20 via DE102020111489.

Regarding claim 2, Fischer teaches wherein the spring means (100) is held movably or rigidly on the toothed rack blocking element (140), in particular wrapped around the toothed rack blocking element and/or affixed thereto, where the toothed rack blocking element is a stud bolt projecting off of the second adjuster (see paragraph [0041]).

Regarding claim 4, Fischer teaches wherein the spring means (100) is a leaf spring (see Figure 5) which is bent in the middle region (via 156) between the toothed rack guide element (31) and the spring blocking element (150) so as to form the curvature, where the leaf spring is in contact with the toothed rack at a pressure point in the region of the curvature so as to bias the toothed rack in the direction of the pinion (see paragraph [0043]).

Regarding claim 5, Fischer teaches wherein the curvature oriented towards the toothed rack is formed in a u shaped or v shaped manner (via pushing of either 156 or 130).

Regarding claim 6, Fischer teaches wherein the spring blocking element (150) is formed by a projection projecting off of the second adjuster (11), the projection being spaced apart from the toothed rack blocking element (140 – see Figure 5), and the spring means being in biased contact with the projection.

Regarding claim 7, Fischer teaches a second end region of the spring means is wrapped around the projection or the bar (see Figure 5).

Regarding claim 8, Fischer teaches wherein the second end region of the spring means is wrapped around the spring blocking element (150) in a u shaped manner (see Figure 5).

Regarding claim 9, Fischer teaches wherein the bar (150) is part of a first guide element, the first guide element further comprising a guide plate (130) connected to the bar (via 11) and extending parallel to a main surface of the toothed rack limiting movement of the toothed rack in a transverse direction (see Figure 5; see paragraphs [0041]-[0042]).

Regarding claim 11, Fischer teaches wherein the pinion (25) can be driven via an operating device (6, drive device), the operating device being an electric operating device or a manual operating device (see paragraph [0035]).

Regarding claims 12-13, Fischer teaches wherein the adjustment device is adapted for height adjustment of the vehicle seat (see paragraph [0001]), the first adjuster (31) being a rear swing arm which is pivoting mounted on the chassis (see paragraph [0033] and Figure 2), and the second adjuster (11) being a side part of an underframe of a vehicle seat (see paragraph [0031]), the rear swing arm being pivotable in relation to the side part by moving the toothed rack in such a way that the underframe is adjusted in a height adjustment direction (see paragraphs [0036]-[0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636